 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HELEN SWARTZ, Individually,
Plaintiff,
Ve

§0 BOWERY HOLDINGS, LLC,
a New York Limited Liability Company,

Defendant.

 

 

Case 1:20-cv-08613-ALC Document 13 Filed 01/25/21 Page 1of1

Case No. 1:20-cv-08613-ALC

STIPULATION OF DISMISSAL
WITH P DICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Helen Swartz

(“Plaintiff”) and Defendant 50 Bowery Holdings, LLC (“Defendant”), by and through Plaintiff's

undersigned counsel and Defendant's undersigned counsel, hereby stipulate and agree that this

action shall be DISMISSED WITH PREJUDICE. Each party shall bear its own costs, expenses,

and attorneys’ fees.

Dated: New York, New York
January 25, 2021

SEYFARTH SHAW LLP

Avelue, 32nd Floor
New York, NY 10018
Telephone: (212) 218-5500
Attorneys for Defendant
50 Bowery Holdings, LLC

 

67733655v.1

FULLER, FULLER & ASSOCIATES, P.A.

4

Lawrence A. Fuller

12000 Biscayne Blvd., Suite $02
North Miami, FL 33181
Telephone: (305) 891-5199
Attorneys for Plaintiff

Heien Swartz
